Name: 2010/753/CFSP: Political and Security Committee Decision Atalanta/5/2010 of 26Ã November 2010 on the appointment of an EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta)
 Type: Decision
 Subject Matter: European construction;  criminal law;  Africa;  personnel management and staff remuneration;  defence;  international security
 Date Published: 2010-12-07

 7.12.2010 EN Official Journal of the European Union L 320/8 POLITICAL AND SECURITY COMMITTEE DECISION ATALANTA/5/2010 of 26 November 2010 on the appointment of an EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (2010/753/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1) (Atalanta), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6 of Joint Action 2008/851/CFSP, the Council authorised the Political and Security Committee (PSC) to take decisions on the appointment of the EU Force Commander. (2) On 19 July 2010, the PSC adopted Decision Atalanta/4/2010 (2) appointing Rear Admiral Philippe COINDREAU as EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast. (3) The EU Operation Commander has recommended the appointment of Rear Admiral Juan RODRÃ GUEZ GARAT as the new EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast. (4) The EU Military Committee supports that recommendation. (5) In accordance with Article 5 of the Protocol (No 22) on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Rear Admiral Juan RODRÃ GUEZ GARAT is hereby appointed EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast. Article 2 This Decision shall enter into force on 14 December 2010. Done at Brussels, 26 November 2010. For the Political and Security Committee The Chairman W. STEVENS (1) OJ L 301, 12.11.2008, p. 33. (2) OJ L 199, 31.7.2010, p. 28.